Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 11-13, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0064773 (Choi) in view of US PGPub 2010/0084600 (Ahmad) and as evidenced by US PGPub 2016/0208030 (Gavvalapalli).
With respect to claim 1, 12, and 13, Choi teaches a secondary battery (charge storage unit), a cathode (Ecat), an anode (Ean), and an electrolyte disposed between the two (PP 00164).  The binder for the electrodes may be a polyvinyl alcohol, carboxymethylcellulose, polyethylene, or polypropylene (PP 00199), wherein the polytehtylenes may be organic (PP 00151).  The positive and negative electrodes comprise active materials (PP 0205), which is a conductive additive. Choi teaches a polymer electrolyte having a high ionic conductivity (PP 0075).  The polymer electrolyte includes ion-conductive repeating units such as methyl acrylates, which reads on formula (I) and methyl methacrylates, which reads on formula (II) (PP 0093).  Choi fails to teach the polymerization is done with an ionic liquid.  Ahmad teaches a process of preparing a solid polymer electrolyte using an insitu polymerized solid polymer electrolyte compassing an ionic liquid, which is free from leakage, corrosion, side reactions, and moisture sensitivity (PP 0037).  The polymerizable materials which may be mixed with the ionic liquid may be selected from acrylates, such as methyl methacrylate (PP 0040) which reads on formula (II). It would have been obvious to one of ordinary skill in the art at the time of filing to polymerize the methyl acrylate/methyl methacrylate polymer of Choi in the presence of an ionic liquid to form a solid polymer electrolyte which is free from leakage, corrosion, side reactions and moisture sensitivity as taught by Ahmad.
Choi fails to teach that the electrode polymer is a redox-active polymer.  Gavvalapalli teaches polymer having redox active species may include polyvinyl alcohol, polyethylene polypropylene, or cellulose derivatives (PP 0079).  Therefore one of ordinary skill in the art would recognize that the polymers of Choi have a redox-active species.
With respect to claims 3 and 15, Ahmad teaches that the ionic liquid may be a cation such as pyrimidinium, imidazolium, or pyrazolium in combination with an anion (PP 0047) which reads on the cations of the instant claims.
With respect to claims 4 and 16, Ahmad teaches that the ratio of the monomers in combination with the ionic liquid is in a ratio of 9:1 to 8:2 (PP 0029), which one of ordinary skill in the art would expect to have significant overlap with the claimed range of >/= 0.1 molar equivalent, as claimed. 
With respect to claim 5, Choi teaches that the electrolyte composition may be coated on a lithium metal thin film (anode) and then irradiated with UV rays to form an anode including the electrolyte (anode protective layer (PP 0286).  UV rays cure the polymer, which would be the polymerization step (a) of the instant claims. 
With respect to claims 11 and 22, Choi teaches that the conductive agent may be a metal fiber or metal powder (PP 0200).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0064773 (Choi) and US PGPub 2010/0084600 (Ahmad) as applied to claims 1 and 13 above, and further in view of US PGPub 2007/0020525 (Kim).
Choi and Ahmad teach the polymer electrolyte as discussed above, but fail to teach the ratio between the compounds of formula (I) and (II).  Kim teaches a separator comprising a porous membrane and a binder (PP 0019) which may be a crosslinked acrylic rubber polymer which is not easily swollen in a solvent (PP 0024).  The binder may comprise t-butylacrylate and methyl methacrylate in a mol weight ratio of 95:5 (PP 0069).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of acrylic monomers, as discussed in Choi and Ahmad, such as t-butylacrylate and methyl methacryate, in a ratio of 95:5 as taught by Kim in order to form a crosslinked polymer electrolyte which is not easily swollen in a solvent. 

Claims 6, 7, 9, 10, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0064773 (Choi) and US PGPub 2010/0084600 (Ahmad) as applied to claims 1 and 13 above, and further in view of US PGPub 2008/0319149 (Fujimoto).
Choi and Ahmad teach the process and battery as discussed above, but fail to teach the Predox of the instant claims. Fujimoto teaches a method of producing a crosslinked poly(meth)acrylic acid which has excellent stability against solvents and can be used as a material for a secondary battery electrode (PP 0001).  The poly(meth)acrylic acid compound has the formula:

    PNG
    media_image1.png
    156
    113
    media_image1.png
    Greyscale

wherein Z may be oxygen and n represents an integer of 5 to 1000000 (PP 0007), which reads on the formula (III, III-D, and P1 of the instant claims).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the crosslinked poly(meth)acrylic acid electrode of Fujimoto for the electrode of Choi, in combination with Ahmad, in order to provide stability against solvents. 

Claims 6, 8, 10, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0064773 (Choi) and US PGPub 2010/0084600 (Ahmad) as applied to claims 1 and 13 above, and further in view of Naphthalene-based Polyimide Derivatives as Organic Electrode Materials for Lithium-ion Batteries (Chen).
Choi and Ahmad teach the process and battery as discussed above, but fail to teach the Predox of the instant claims. Chen teaches a naphthalene-based polyimide derivative which may be used as a cathode material for a lithium-ion battery.  The derivative exhibits a higher discharge capacity and better rate performance (abstract).  Wherein the derivative has the formula 

    PNG
    media_image2.png
    107
    168
    media_image2.png
    Greyscale

(NOP-2, page 392) which reads on formula (III), IV-1, and P3 of the instant claims. It would have been obvious to one of ordinary skill in the art at the time of filing to use the naphthalene-based polyimide of Chen for the cathode of Choi in combination with Ahmad because it exhibits a higher discharge capacity and better rate performance. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/         Examiner, Art Unit 1724